Case 4:20-cv-00472-CVE-CDL Document 29 Filed in USDC ND/OK on 03/08/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


  JOYCE HAMPTON, individually and   )
  as surviving spouse of Harry Payne Hampton,
                                    )
                                    )
                       Plaintiff,   )
                                    )
  v.                                )                          Case No. 20-CV-0472-CVE-CDL
                                    )
  SNAPCALL INVESTMENTS, INC.        )
  D/B/A/ RIGHT AT HOME,             )
  a foreign corporation;            )
  AMBROSE MIDGE; PURITY USIFOH;     )
  THERESA M. KANGBAH; SARAH FOSTER; )
  MARGARET GHOGOMU; ESHEA TAYLOR; )
  VERONICA HARRISON; and JUSTINA    )
  DIMINAS;                          )
                                    )
                       Defendants.  )


                                     OPINION AND ORDER

         Plaintiff filed a complaint in the District Court in and for Tulsa County, Oklahoma on August

  7, 2020, naming four defendants: SnapCall Investments, Inc. (“SnapCall”), Jane Doe, Right-at-Home

  LLC, and Right-at-Home, Inc. Dkt. # 2-2. In that complaint, plaintiff alleged that “[u]pon best

  information and belief Jane Doe is a citizen of Oklahoma as she lives and works in Tulsa County,

  Oklahoma” and that the other three defendants are foreign corporations. Id. at 2. Jane Doe was

  alleged to be a SnapCall employee. On September 24, 2020, defendant SnapCall removed this action

  to federal court pursuant to 28 U.S.C. §§1441 and 1332, arguing that the citizenship of Jane Doe

  must be disregarded when determining subject matter jurisdiction upon removal. Dkt. # 2, at 2.

         On February 16, 2021, plaintiff filed a motion to amend her complaint to join certain

  SnapCall employees that had been identified through preliminary discovery. Dkt. # 19. SnapCall
Case 4:20-cv-00472-CVE-CDL Document 29 Filed in USDC ND/OK on 03/08/21 Page 2 of 2




  objected to the addition of the proposed defendants because joinder would destroy complete diversity

  and divest the Court of subject matter jurisdiction. Dkt. # 24 , at 1.

            In an order dated March 5, 2021, the Court found amendment was proper and granted

  plaintiff leave to amend her complaint to add eight new, non-diverse parties (Dkt. # 26). On March

  8, 2021, plaintiff filed the amended complaint adding the non-diverse defendants (Dkt. # 27). The

  complaint alleges that both plaintiff and the newly joined defendants are residents of Oklahoma.

  Dkt. # 27, at 2. Plaintiff also filed a motion to remand (Dkt. # 28), stating that, as of the filing of the

  amended complaint, the Court lacks subject matter jurisdiction.

            Under 28 U.S.C. §1447(e), “[i]f after removal the plaintiff seeks to join additional defendants

  whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or permit

  joinder and remand the action to the State court.” As the Court has allowed the joinder of non-

  diverse defendants, destroying complete diversity, it must remand the action to state court sua

  sponte.

            IT IS THEREFORE ORDERED that the Court lacks subject matter jurisdiction over this

  case and sua sponte remands it to state court. The Court Clerk is directed to remand this case to

  Tulsa County District Court.

            IT IS FURTHER ORDERED that plaintiff’s motion to remand (Dkt. # 28) is moot.

            DATED this 8th day of March, 2021.




                                                      2
